Case 3:20-cr-00332-B Document 28 Filed 12/14/20    Page 1 of 4 PageID 125




                                                  December 10, 2020

Via ECF and Email
The Honorable Jane J. Boyle
United States District Judge
United States District Court
Northern District of Texas
1100 Commerce Street
Dallas, Texas 75242

                               Re:    United States v. Yuri Alishaev
                                      20 Cr. 00332

Dear Judge Boyle:
      I write on behalf of my client Yuri Alishaev to respectfully
request that your Honor reconsider your decision not to accept the
plea agreement which was negotiated in good faith between Mr.
Alishaev and the United States Attorney for the Northern District of
Texas. Government counsel joins in this request.

      Arms-Length Plea Negotiations

       The agreement between the parties was not arrived at lightly;
rather, there was considerable exchange between the parties
regarding evidence, and context, before we were able to reach
agreement on all of the moving parts that attend criminal proceedings.
Indeed, the plea agreement presented to your Honor was reached
after long and detailed negotiations and was ultimately viewed by both
the government and the defense as a "mutual acknowledgment" of the
case's strengths and weaknesses.

       During the negotiations, the government took into account the
fact that there was no evidence that suggested that Mr. Alishaev
played any role whatsoever in the thefts that gave rise to his ultimate
purchase of the jewelry. Indeed, the jewelry thefts occurred years
before Mr. Alishaev was even approached by the individual who
ultimately sold him the jewels. Further, there is no evidence that Mr.
Alishaev knew anything about the origin of the jewels and the types of
offenses through which the jewels were obtained; and, in fact,
Case 3:20-cr-00332-B Document 28 Filed 12/14/20    Page 2 of 4 PageID 126



purchased them from a relative whom, initially, he had no reason to
distrust.

       Paramount to the negotiations was the fact that Yuri Alishaev,
had led an exemplary life until the day he made the grave mistake
which resulted in the charges in this case. Having fled Uzbekistan with
his family as a youngster because of religious persecution, he and his
family were ultimately able to immigrate to the United States from
Israel. With limited English, his father began to build a small jewelry
business. His father died suddenly and tragically of a heart attack
when Mr. Alishaev was still in high school. After watching his mother
struggle to raise him and his siblings, Yuri Alishaev quit high school
and, together with his immediate and extended family, over time, built
a thriving business. His hard work and good fortune allowed him to
contributed to the growth of his neighborhood, by building schools for
children, funding programs for children with learning disabilities and
developing recreational centers where neighbors of all ages to
congregate as one unified community in New York City, as the letters
attached to our sentencing submission bear out. Over decades, Mr.
Alishaev has donated his time, effort, and financial resources to assist
those in need and is viewed as a respected member of in the
Bukharian community.        The letters submitted to the Court in
connection with Mr. Alishaev’s sentencing confirm that his is viewed by
his loved ones and his community as a very kind and generous
member of society who made a mistake—for which he is sincerely
remorseful. More than a dozen letters were submitted to your Honor in
Mr. Alishaev’s sentencing letter – all of which attested to his kindness,
his generosity and his lifelong commitment to being a responsible
citizen.

      Guideline Calculations

       Even without the negotiated Rule 11(c)(1)(C) agreement, Mr.
Alishaev’s Base Offense Level is 11; and he is in Criminal History
Category I. Thus, his Sentencing Guidelines range is 8 months to 14
months, which is Zone B on the Sentencing Table. Significantly, Zone
B permits the Court to impose a non-custodial sentence, per U.S.S.G.
§ 5C1.1(e). Critically, U.S.S.G. § 5C1.1 comment (n.4) recommends
that if that defendant is a non-violent first offender – as Mr. Alishaev is
– and the applicable guideline range is Zone A or B of the Sentencing
Table, the Court should consider imposing a sentence other than a
sentence of imprisonment, in accordance with subsection (b) or (c)(3).
While U.S.S.G. § 5F1.2, permits a period of home detention which can
Case 3:20-cr-00332-B Document 28 Filed 12/14/20   Page 3 of 4 PageID 127



be surveilled electronic monitoring, alternative means of surveillance
may be used if appropriate. U.S.S.G. § 5F1.2, comment (n.1).

      Restitution

       Another key component to the negotiations, was the
government’s principled position that required Mr. Alishaev to
acknowledge that many people had been harmed financially by these
thefts. To make things right – Mr. Alishaev, offered to pay $500,000 –
before your Honor had accepted the plea agreement and before there
was a restitution order in place. Indeed, per the terms of the plea
agreement, in the week preceding what was to be his sentencing, he
made a final payment, to the Clerk of Court of $350,000, having
satisfied his end of the bargain by committing $500,000 to a
restitution fund.

      Acceptance of Responsibility

      Mr. Alishaev takes full responsibility for his unlawful conduct. He
has learned a valuable, humiliating and painful lesson and will never
go down the road that brought him to this place again. All human
beings make mistakes and, for those who have never strayed before, a
second chance – to right his wrongs – drove the plea negotiations.

      Conclusion

      I am a newcomer to the Northern District of Texas; however, I
did my homework before appearing here. I learned that your Honor is
respected for your level of preparedness, keeping an open mind and
never pre-judging a case. Respectfully, therefore, we ask your Honor
to take a second look at this plea agreement. If your Honor has
questions about the case – we respectfully request an opportunity to
address your Honor’s concerns.

       We respectfully request that your Honor balance Mr. Alishaev’s
life as a hardworking, law abiding citizen, who has the utmost respect
for the law, is a loving and devoted husband, brother and father and
an active and generous contributor to his community –with the single
transgression that resulted in the charge pending before this Court.
Mr. Alishaev’s recognition of his wrongdoing, his willingness to
acknowledge this misdeed by accepting full responsibility and for
attempting to right his wrong – up front – by paying $500,000, per the
terms of the plea agreement, to victims of the criminal actions that
Case 3:20-cr-00332-B Document 28 Filed 12/14/20    Page 4 of 4 PageID 128



bring us to this day – money that your Honor may well have ordered
as a part of a sentence – but money that he willingly offered up to
evidence his sincere acceptance of responsibility for his conduct.

      Accordingly, and respectfully, together with government counsel,
we pray that your Honor will reconsider your position and give us an
opportunity to be heard as to how and why we reached this plea
agreement and why both sides believe that justice if best served by
the Court’s acceptance of the terms of the agreement.

                                                  Respectfully submitted,

                                                       /s/

                                                  Susan G. Kellman, Esq.

cc:   Joseph Magliolo., Esq.
      Asst. United States Attorney

      Yuri Alishaev
